DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 206-212 and 214-231 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2005/0066857), in view of Suprenant (“Adjusting Slump In The Field”, 1994), in view of Hughes (US 2008/0072800).
Regarding claims 206-207, 214, 221-222 and 229-230
Li teaches a lightweight fiber reinforced concrete composition that is cured to a composite exhibiting high tensile strength and strain hardening behavior by the addition water (abstract, paragraph 0035 and claim 1).
Li teaches that the composition comprises Type I Portland cement, lightweight fillers and fibers (paragraph 0042).
Li teaches the lightweight filler can be hollow glass microspheres (paragraph 0029).
Li teaches that water is added to these components to form a hydraulically settable mixture of the desired consistency (paragraph 0021). Li teaches the amount of water is preferably about 0.45 to 0.6 parts of water to each part of cement. Here it is noted that the use of the term about allows for some leeway, whereas, about 0.45 is seen to read on, overlap with or make obvious less than 0.4. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549. Furthermore, Suprenant teaches that the amount of water is a result effective variable that controls slump, the 
Li does not teach that the concrete is self-compacting but does teach, suggest or make obvious the other limitations of the claim, particularly in light of Suprenant. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Although, Li does not teach a de-air detrainer (i.e. defoaming agent), Li does teach or suggest the other limitations of the claim. However, because Hughes teaches that in concrete compositions a defoaming agent is preferably used to remove entrapped air leading to a concrete that can be pumped more efficiently and troweled more easily (paragraph 0030), it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Li, by using a defoaming agent, with a reasonable expectation of success, and the expected benefit of making the properties of the concrete more desirable, as suggested by Hughes. 
As to the amount of air while Li is silent as to the claimed amount, Li does teach examples using air as a lightweight filler, but teaches that the compressive strength is reduced (paragraph 0051). As such Li teaches that the amount of air is a result effective variable influencing strength and weight. Therefore, the skilled artisan would have determined the optimal amount of air-detrainer and subsequently the amount of air to 
Regarding claims 208 and 223
The use of fly ash is optional and not required. However, Li teaches that fly ash may be added (paragraph 0022).
Regarding claims 209 and 224
Li teaches the use of s-series glass microspheres from the 3M company (paragraph 0029), which are the same glass microspheres taught in the specification. As such they should be volumetrically stable and non-adsorbent.
Regarding claims 210 and 225
Li teaches the microspheres used have a density 380 Kg/m3 (i.e. specific gravity of 0.38), which is within the claimed specific gravity range.
	Regarding claims 211-212 and 226-227
Li teaches that as the fiber, fibers such as aramid or polyvinyl alcohol fibers may be used (paragraph 0025).
	Regarding claim 215
The plastic density is a property of the composition, and as the reference teaches or makes obvious the claimed composition it would be expected to meet this plastic density limitation. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Li teaches the use of a rheology (i.e. viscosity) modifier (paragraph 0021).
Regarding claim 217
This only further limits the claim when the additive is a shrinkage reducer.
Regarding claims 218 and 231
The oven dried density is a property of the composition, and as the reference teaches or makes obvious the claimed composition it would be expected to meet this density limitation. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Further, the reference teaches the composites have a density as low as 800 kg/m3 (i.e. 49.9 lbs/ft3) or lower (paragraph 0014), overlapping the claimed density. Further, although, this is not the oven dried density, the oven dried density would not be expected to be substantially lower and outside of the claimed range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 219-220
.
Response to Arguments
Applicants argue against the prior art rejections.
	Applicants argue that there is no reason to combine a de-air entrainer in the cement taught by Li as Li teaches that air can be included can be included with the microspheres and that Li does not indicate that air is a problem. This is not persuasive as the prior art recognizes that the amount of air in a cementitious composition is a result effective variable balancing the weight and compressive strength of the material. Whereas, more air reduces both the density and compressive strength of the cured material. Further, the secondary reference of Hughes teaches that reducing the amount of air in said compositions allows them to be pumped more efficiently and troweled more easily, thus providing motivation to combine the references, even if Li does not note a problem with pumping or troweling.
	Applicants argue that removal of air would increase the density of the material of Li. While this may be true it is not persuasive as Li uses hollow glass microspheres to decrease the density of his material.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicants assert that the examiner contends that air removal is a result effective variable. It is respectfully submitted that this is a misunderstanding of the rejection. The amount of air in a concrete is a result effective variable, not the air removal, as increasing the amount of air reduces weight and strength. The amount of air entrained is dependent upon the amount of de-air entrainer (i.e. defoaming agent) used. Therefore the amount of de-air entrainer is a result effective variable controlling both the weight and strength of the resultant material.
	Applicants argue that the air quantity, density and strength are not as simple as the office proposes.  However, to demonstrate such applicants compare examples with different amounts of glass bubbles which are not equivalent to air so no comparison as to the effect of air can be made, and no new or unexpected results have been demonstrated. Further, contrary to the assertions, this was addressed in the last action. Further still, as noted in the rejection Li does teach that when air alone is used to reduce the density the compressive strengths is lowered (paragraph 0051). 
Applicants argue that Li only teaches the benefits of adding air, and does not teach that removing air will enhance strength. This is not persuasive as it is well known in the art at as the amount of air increases, the density and compressive strength decreases, and Li discloses or suggest this fact in paragraph 0051.
Applicants argue that the inclusion of de-air entrained results in a greater increase in strength than the reduction in density. This is not persuasive as the 
	Applicants argue that Hughes is not directed to a lightweight concrete. While this may be true it is not persuasive motivation for the combination of references has still been presented, and applicants have not argued against this reasoning.

	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734